11 F.3d 1070
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Margarita D. RIVERA, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 93-3051.
United States Court of Appeals, Federal Circuit.
Oct. 12, 1993.

Before NIES, Chief Judge, RICH and LOURIE, Circuit Judges.
PER CURIAM.


1
Petitioner Margarita D. Rivera, a former civilian employee of the Department of the Navy, appeals the dismissal of her appeal to the Merit Systems Protection Board (Docket number NY0752920464-I-1), contesting her removal from her position as a steward utilityman for use of abusive language and assaulting another employee.  We affirm the dismissal of her appeal.

Discussion

2
The Administrative Judge dismissed Ms. Rivera's appeal because the parties reached a settlement of all the issues of the case under the terms of which Ms. Rivera was permitted to resign.  His decision became the Board's decision as Ms. Rivera did not file a petition for review.  Ms. Rivera then appealed to this Court.


3
We review the Board's decision under a very narrow standard, affirming the decision unless it is (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (2) obtained without procedures required by law, rule, or regulation having been followed;  or (3) unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1988).


4
While Ms. Rivera contends her resignation was involuntary, no evidence suggests that she resigned because she was coerced to enter into the settlement agreement.  Moreover, an attorney represented her during the proceedings before the Board.  Thus, her loss of employment was voluntary and not the result of an adverse action.   Christie v. United States, 518 F.2d 584, 587 (Ct.Cl.1975).  Under such circumstances, the Board correctly dismissed her appeal for lack of jurisdiction.  Accordingly, we determine that the Board's decision was not arbitrary or capricious, was supported by substantial evidence, and was issued in accordance with applicable provisions of the law.